                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                   1:16-cv-385-FDW

JIMMY ALLEN ROBERTS,                )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                          ORDER
FRANK L. PERRY, et al.,             )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER comes before the Court on pro se Plaintiff’s Response to Summary

Judgment Motion, (Doc. No. 37), that is construed as a Motion for Extension of Time to file a

summary judgment response.

       Defendants filed a Motion for Summary Judgment on April 19, 2019. (Doc. No. 33). The

Court entered an Order on April 26, 2019, informing Plaintiff of the legal standard applicable to

motions for summary judgment, and his obligation to file evidence rebutting Defendants’

arguments. (Doc. No. 36). Plaintiff has now filed the instant Response in which he alleges that he

does not have copies of the cases cited in Defendant’s Memorandum in support of the Motion for

Summary Judgment, the Federal Rules of Civil Procedure, a law library, or access to individuals

trained in the law to help him with his summary judgment response. (Doc. No. 37). He asks that

the Court take judicial notice that his access to the courts is non-existent, that he has been denied

access to a law library or people trained in the law to assist him, and that “NCDAC, NCPLS, and

this Court all act under the color of state and federal law in the performance of their official duties

and responsibilities.” (Doc. No. 37 at 10). Plaintiff expressly states that his Response is not a

motion for the appointment of counsel. Instead, he wants an order requiring NCDAC and/or



                                                  1
NCPLS to comply with its obligations to provide him with access to courts, an extension of time

“until such preparations can be settled,” and all other relief available to Plaintiff. (Doc. No. 37 at

15).

       Plaintiff’s request for an extension of time to file a Response to Defendants’ Motion for

Summary Judgment will be granted until June 7, 2019. No further extensions of time will be

granted except on a showing of extraordinary circumstances. The remainder of Plaintiff’s

Response will be denied. The Court has already informed Plaintiff of the applicable legal standard

on summary judgment review and of his burden of coming forward with evidence such as

affidavits that will create a genuine dispute of material fact to defeat Defendants’ Motion and

proceed to trial. If he fails to do so by June 7, 2019, Defendants’ Motion will probably be granted,

judgment will be entered in Defendants’ favor, and this case will be closed.

       IT IS THEREFORE ORDERED that Plaintiff’s Response to Summary Judgment

Motion, (Doc. No. 37), is construed in part as a Motion for Extension of Time to file a summary

judgment response and is GRANTED until June 7, 2019. The remainder of Plaintiff’s Response

is DENIED.



                                            Signed: May 10, 2019




                                                  2
